' Case 2:17-cV-OO403-.]S-GRB Document 47 Filed 10/15/18 Page 1 of 5 Page|D #: 528

U'NITED STATES DiSTRICT CUURT
EASTERN DISTRICT UF NEW "t"URK

 

SECURITIES AND EXCI~L*LNGE COMMISS|CIN.

Plaintif`l`,
is civ. 4a3 usi rossi
\".
aavtaotvo H. aaa'rotv, E'r at.., 0 R i)E@
Defendants.

 

 

FINAL JUDGMENT AS T'[]' DEFENDANT JUSTIN SINDELMAN

'I`he Securities and Exchange Contmission having filed a Comp[aint and Det`endant .lustin
Sindelntan [“Dcfendant“} having entered a general appearance; consented to the Court's
jurisdiction over Defendant and the subject matter oi` this action; consented to entry of this Fina[
ludgment without admitting or denying the allegations of the Complaint {except as to
jurisdiction); waived tindings of fact and conclusions of' law; and waived any right to appeal
from this Final ludgment:

[.

I'I` IS HEREBY ORDERED, 1ll'i[ll'll.lDGIE.]:J', AND DECREED that Dei`endant is
pem'lanent|y restrained and enjoined E'om violating, directly or indirect|y, Section l[l[b} ot` the
Securities Exchange Act ot` 1934 (the “Exchange Act"] [15 U.S.C. § ':'Bj(h]] and Rule |{l|:>-§
promulgated thereunder [l?r C.F.R. § 240. l{lb-§], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any sccurity:

[a} to employ any device, scheme1 or artifice to defraud;

Case 2:17-cV-OO403-.]S-GRB Document 47 Filed 10/15/18 Page 2 of 5 Page|D #: 529

fbi

(¢]

to make any untme statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT [S FUP.THER ORDERED, AD.IUDGED, AND DECREED that1 as provided in

Federal ftu|e of Civi| Procedure 65{¢3]{2]. the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwisc: [a} Defendant’s

officers, agents, servants, empioyees, and attomeys; and {b] other persons in active concert or

participation with Defendant or with anyone described in (a].

IT IS HERE.BY FURTHER DRDERE`.D, ADJUDGED, AND DEEREE.D that Def`endant

is permanently restrained and enjoined from violating Section ]i'(a] of the Securt'ties Act of 1933

[the “Securities Act“} [l§ U.S.C. § 'f'fq[a}] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

maiis:l directly or indirect]y:

fill
fbi

{E]

to employ any device, scheme, cr artifice to defraud;

to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
Dl'

to engage in any transaction, practice, or course of business which operates or

would operate as a f`raud or deceit upon the purchaser.

2

Case 2:17-cV-OO403-.]S-GRB Document 47 Filed 10/15/18 Page 3 of 5 Page|D #: 530

['I` [S FURTHER URDERED, AD.IUDGED, AND DECREED I;hat, as provided in

Federal Ru|e of Civi| Proccdure oi[d}{l], the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: [a) Defendant’s

officers1 agents, servants, employees, and attomeys; and [b] other persons in active concert or

participation with [Jefendant or with anyone described in [a].

Iil.

IT [S HEF.EEY FURTHER ORDERED, AD]UDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 l_l.S.C.

§ i"r'e] by, directly or indirect|y, in the absence of any applicable exemption:

tel

fbi

('=}

Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce
or of the mails to sell such security through the use or medium of any prospectus
or otherwise;

Unless a registration statement is in effect'as to a st=.~.::urity1 carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery alter sale; or

Making use of any means or instruments of transportation or communication in
interstate commerce or of die mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such sccurity, or while the
registration statement is the subject of a refusal order or stop order or (prior to the

effective date of the registration statement} any public proceeding or examination

3

Case 2:17-cV-OO403-.]S-GRB Document 47 Filed 10/15/18 Page 4 of 5 Page|D #: 531

under Section E of the Securities Act [15 U.S.C. § 'l"i'h].

lT [S FURTHER URDERED, ADJLID-GED, AND DECREED that, as provided in
Federal Rule of Civil Procedure oi(d}(?}. the foregoing paragraph also binds the following who
receive actual notice of this Final ludgment by personal service or otherwise: (a] Defendant*s
officers, agents, servants, employees, and attomeys; and {b) other persons in active concert or
participation with Defeodant or with anyone described in (a).

l"v'.

IT IS FURTHER DRDERED, ADJUDGED, AND [)ECREED fhat, pursuant to Set:tiun
21(d}[2] of the Exchange Act 115 U.S.C. § ?Eu(d}[Z]] [andfor Section EU(e] of the Securities Aet
[15 U.S.C. § ?i't{e}]], Defendant is prohibited, for five years following the date of entl'y of this
Final ludg;ment, from acting as an officer or director of any issuer that has a class of securities
registered pursuant to Section 12 of the Exchange Act [l 5 U.S.C. § 'Ir'lil] or that is required to file
reports pursuant to Section l${d] of the Eachange Act [15 U.S.C. § Tlio[d}].

"v'.

iT [S HE`REBY FURTHER URDERED, A[]'JU[}GED, AND DECREED that Defcltdaltt
is barred, for five years following the date ofentry of this Final .ludgment, from participating in
an offering of penny stock, including engaging in activities with a broker, dealer, or issuer for
purposes of issuing, trading, or inducing or attempting to induce the purchase or sale of any
penny stock. A penny stock is any equity security that has a price of less than five dollars,

except as provided in Rule 3a5 l-l under the Exchange Act fl i" C.F.R. 240.3a5]-l].

Case 2:17-cV-OO4O3-.]S-GRB Document 47 Filed 10/15/18 Page 5 of 5 Page|D #: 532

VI.

IT IS FURTHER URDERED, AD]UDGED, A`ND DECR.EED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defcndant
shall comply with all of` the undertakings and agreements set forth therein.

Vll.

IT IS FURTHER ORDERED, ADIUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final ludgment.
VIII.
There being nojust reason for delay, pursuant to Rule 54{b] of the Federa| Rulcs of l.'Zivil

Frocedurc1 the Clerlc is ordered to enter this Final Judgment forthwith and without further notice.

 

 

 

 

 

so oaosaeo;
/é/Jcomt stratst
"|_'he C'|e»v'l¢ sic stone Cr.~nt»+ Joama mmu$m
if divert-ed t-p mMn_ oateu: q. r5 2015
ours case Ct,ossD_ ‘~"°"*"“"*"P-N`f

